       Case 1:19-cv-07136-LLS Document 97 Filed 01/25/21 Page 1 of 4
         Case 1:19-cv-07136-LLS Document 96 Filed 01/22/21 Page 1 of 4




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK
                                                                           LSDC SD\'\·
 AMERICAN BROADCASTING                                                     DOCl:\I f.Yf
 COMPANIES, INC., DISNEY
 ENTERPRISES, INC., TWENTIETH                                              ELECTkO\'ICALLY FILED
 CENTURY FOX FILM CORPORATION,                                             DOC#:
 CBS BROADCASTING INC., CBS STUDIOS                                        DATE~-,1-.f-:D-:~-L-b_f_/_2_1_
 INC., FOX TELEVISION STATIONS, LLC,
 FOX BROADCASTING COMPANY, LLC,
 NBCUNIVERSAL MEDIA, LLC,
 UNIVERSAL TELEVISION LLC, and OPEN                  No. 19-cv-7136 (LLS)
 4 BUSINESS PRODUCTIONS, LLC,

                Plaintiffs,

        V.

 DAVID R. GOODFRIEND and SPORTS
 FANS COALITION NY, INC.,

                Defendants.


               FIFTH JOINT STIPULATION AND [PROPOSED] ORDER
                     MODIFYING CASE SCHEDULING ORDER

       Plaintiffs American Broadcasting Companies, Inc., Disney Enterprises, Inc., Twentieth

Century Fox Film Corporation, CBS       Broadcasting Inc., CBS Studios Inc., Fox Television

Stations, LLC, Fox Broadcasting Company, LLC, NBCUniversal Media, LLC, Universal

Television LLC, and Open 4 Business Productions, LLC ("Plaintiffs"), and Defendants David R.

Goodfriend and Sports Fans Coalition NY, Inc. ("Defendants"), by and through their counsel,

respectfully submit this Fifth Joint Stipulation and Proposed Order Modifying the Scheduling

Order in the above-captioned matter.

       On January 31, 2020, this Court entered an initial Scheduling Order with deadlines set

through the close of expert discovery on September 11, 2020. At the parties' joint request, this

Court on May 12, 2020 entered an Order modifying the case schedule by extending the existing
        Case 1:19-cv-07136-LLS Document 97 Filed 01/25/21 Page 2 of 4
          Case 1:19-cv-07136-LLS Document 96 Filed 01/22/21 Page 2 of 4




deadlines by eight weeks. On July 6, 2020, September 3, 2020, and November 13, 2020, the Court

entered additional Orders modifying the case schedule by extending the existing deadlines by

approximately eight weeks each time.

       As discussed with the Court during the status conference on January 15, 2021, the parties

respectfully request that the Court enter the parties' agreed-upon modifications to the expert

discovery schedule below, as well as the additional deadlines for summary judgment, Daubert

motions, and the pretrial order, as well as the trial-ready date. This is the fifth time the parties

have sought an extension or modification to the case schedule.

       IT IS HEREBY STIPULATED AND AGREED, subject to the Court's approval, that the

following deadlines are extended pursuant to the table below:


              Event                       Current Deadline                 New Deadline

 Burden-of-proof expert reports     Friday, January 22, 2021      Thursday, February 18, 2021

 Rebuttal expert reports            Friday, February 19, 2021     Thursday, March 18, 2021

 Expert discovery completed         Friday, March 19, 2021        Thursday, April 8, 2021

 Opening summary judgment                                         Thursday, April 29, 2021
 briefs
                                    NIA

 Summary judgment                                                 Thursday, May 27, 2021
 oppositions
                                    NIA

 Summary judgment replies           NIA                           Thursday, June 10, 2021

 Motions objecting to the                                         Thursday, June 17, 2021
 reliability of an expert's
 proposed testimony under           NIA
 Rule 702 of the Federal Rules
 of Evidence

 Oppositions to motions                                           Thursday, July 8, 2021
 objecting to the reliability of
 such experts' proposed             NIA
 testimony under Rule 702 of
 the Federal Rules of Evidence


                                                 2
       Case 1:19-cv-07136-LLS Document 97 Filed 01/25/21 Page 3 of 4
         Case 1:19-cv-07136-LLS Document 96       Filed 01/22/21 Page 3 of 4




Replies in support of motions                           Thursday, July 22, 2021
objecting to the reliability of
such experts' proposed                  NIA
testimony under Rule 702 of
the Federal Rules of Evidence

Plaintiffs will initiate the                            Thursday, June 17, 2021
pretrial order materials process
to Defendants pursuant to the
                                        NIA
Court's Individual Practices

Parties' submission of a pre-                           Thursday, August 19, 2021
trial order in a form
conforming with the Court's
instructions together with trial
briefs and either (1) proposed
                                        NIA
findings of fact and
conclusions of law for a non-
jury-trial; or (2) proposed voir
dire questions and proposed
jury instructions for a jury trial

~ ( \ N \ J ~~J ,,.~  l'....i.f.1.A,~
                                                         Thursday, S~~mJ?{~ ,b9J?21   L   L- $
                           J




                                              3
      Case 1:19-cv-07136-LLS Document 97 Filed 01/25/21 Page 4 of 4
          Case 1:19-cv-07136-LLS Document 96 Filed 01/22/21 Page 4 of 4




Dated: January 22, 2021                            Respectfully submitted,


/s/ Elizabeth E. Brenckman                         /s/ Thomas G. Hentoff
R. David Hosp                                      Gerson A. Zweifach
Elizabeth E. Brenckman                             Thomas G. Hentoff (pro hac vice)
ORRICK, HERRINGTON & SUTCLIFFE LLP                 Joseph M. Terry (pro hac vice)
51 West 52nd Street                                Tian Huang (pro hac vice)
New York, NY 10019                                 Jean Ralph Fleurmont (pro hac vice)
Tel: (617) 880-1886                                WILLIAMS & CONNOLLY LLP
      (212) 506-3535                               725 Twelfth Street, N.W.
dhosp@orrick.com                                   Washington, DC. 20005
ebrenckman@orrick.com
                                                   650 Fifth A venue
Mark S. Puzella (pro hac vice)                     Suite 1500
Sheryl Koval Garko (pro hac vice)                  New York, NY 10019
Caroline Koo Simons
222 Berkeley Street, Suite 2000                    Tel: (202) 434-5000
Boston, MA 02116                                   gzweifach@wc.com
Tel: (617) 880-1896                                thentoff@wc.com
     (617) 880-1919                                jterry@wc.com
mpuzella@orrick.com                                thuang@wc.com
sgarko@orrick.com                                  jfleurmont@wc.com
csimons@orrick.com
                                                   Attorneys for All Plaintiffs
Mitchell L. Stoltz
Electronic Frontier Foundation                     Paul D. Clement (pro hac vice)
815 Eddy Street                                    Erin E. Murphy (pro hac vice)
San Francisco, CA 94109                            KIRKLAND & ELLIS LLP
Tel: (415) 436-9333                                1301 Pennsylvania Avenue, NW
m itch@eff.org                                     Washington, DC 20004

Attorneys for Defendants David R. Goodfriend       Tel: (202) 389-5000
and Sports Fans Coalition NY, Inc.                 paul.clement@kirkland.com
                                                   erin.murphy@kirkland.com

                                                   Attorneys for Plaintiffs Fox Television
                                                   Stations, LLC and Fox Broadcasting
On this   1l~day of January, 2021,                 Company, LLC

Approved By:


The Honorable Louis L. Stanton
United States District Judge




                                               4
